1

2

3                                    UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                      ***
      MAUREEN CLARK and SONYA
6     ALEXANDER,
7                          Plaintiffs,                    2:16-cv-02228-GMN-VCF
                                                          ORDER
8     vs.
      BANK OF AMERICA, N.A.,
9
                           Defendant.
10

11
            Before the court is the Joint Motion to Continue Discovery Hearing (ECF No. 89).
12
            Accordingly,
13
            IT IS HEREBY ORDERED that is the Joint Motion to Continue Discovery Hearing (ECF No. 89)
14
     is GRANTED.
15
            IT IS FURTHER ORDERED that the parties must submit a status report on or before November
16
     27, 2019, indicating whether the case as settled at the November 20, 2019 mediation. If the case does not
17
     settle, IT IS FURTHER ORDERED that the parties must file a proposed discovery plan and scheduling
18
     order on or before December 4, 2019.
19
            IT IS FURTHER ORDERED that the status hearing scheduled for November 25, 2019, is
20
     VACATED.
21

22
            DATED this 20th day of November, 2019.
23
                                                                _________________________
24
                                                                CAM FERENBACH
                                                                UNITED STATES MAGISTRATE JUDGE
25
